Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding Claim 1, the prior art does not teach or render obvious a double strengthening method of ligament repair, wherein a repaired ligament graft is reinforced by a suture anchor assembly, wherein, prior to securing the second portion of the suture construct with the second fixation device, the suture construct is passed between the ligament and a tissue overlying the ligament. Additionally, with regard to claim 24, the cumulative limitations in addition to “passing the suture tape construct between the repaired ATFL and a tissue overlying the repaired ATFL such that the suture tape construct extends from the first location to the second location; after passing the suture tape construct between the repaired ATFL and the tissue” are not taught or rendered obvious by the prior art.

Claims 1, 6, 8-11, 13-16, 20, 21, 23, 24, and 27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774